Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (Form S-8) pertaining to the PGT Savings Plan of PGT, Inc. of our report dated March 16, 2007, with respect to the consolidated financial statements of PGT, Inc. included in its Annual Report (Form 10-K) for the year ended December 30, 2006, filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP Certified Public Accountants Tampa, Florida October 12, 2007
